DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending for examination.  Claim 23 is new.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments below fix errors considered by the Examiner to be typographical.
The application has been amended as follows:

6. The method according to claim 1, further comprising:

determining [[the]] original position information based on positions of the first subset of data blocks and the second subset of data blocks in the data file; and
storing the original position information, the first subset of data blocks and the second subset of data blocks in the data file.

16. The device according to claim 11, the acts further comprising:
determining the set of raw data blocks from data related to the failure, the set of raw data blocks comprising a first subset of data blocks related to an application in the operating system and a second subset of data blocks related to an input/output operation of the application;
determining [[the]] original position information based on positions of the first subset of data blocks and the second subset of data blocks in the data file; and
storing the original position information, the first subset of data blocks and the second subset of data blocks in the data file.


Allowable Subject Matter
Claims 1-23 are allowed.


The elements of independent Claims 1, 7, 11, 17, 21, and 22 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 11, and 21: “…determining, based on the position of the to-be- analyzed data block in the compressed file, a compressed data block in the compressed file corresponding to the to-be-analyzed data block; and sending the compressed data block to the failure analysis device for analyzing the failure.”
Claims 7, 17, and 22: “…sending, to a data processing device, a request for obtaining the to-be-analyzed data block, the request comprising a position of the to-be-analyzed data block in the data file; and receiving, from the data processing device, a compressed data block corresponding to the to- be-analyzed data block for analyzing the failure.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.